Blandeord, Justice.
A verdict having been rendered in this case in favor of the defendant in error (who was the plaintiff'in the court below), the plaintiff in error moved for a new trial, which was refused by the court, and he excepted.
The main ground of error is the refusal by the court to admit a written contract between the plaintiff in error and one Estes on the ground that the execution of the same had not been proved by the subscribing witness thereto, it being offered to show what the plaintiff in error had rented the property for to others, and for the the purpose of showing the true rental value of the same. By this contract Estes agreed to pay $20.00 per month for one year, and there was a subscribing witness to the same. We think the court did right to reject this evidence. There is nothing in the record to show *342why the subscribing witness was not produced, nor was there any evidence offered to prove his signature to this contract. Nnder these circumstances, we know of no rule of law .which would authorize the introduction of this evidence; and we therefore affirm the judgment of the court below in refusing to grant a new trial.

Judgment affirmed.